department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list nov legend sif ll ‘tt t xpayer a cccccccccecee eee ececeseseceuseeaeneeess hospital boo ccc cceceeceescecavesasaeenes hospital co cece cee ecececeeecsceseceeneeevanes physician m cccccccceessesessesececauererenes physician n cceceseceeseeasuseuceserensas amount p cece cee ceeeececnee eee eesesenasenenes amount quo eee cec nec eeeeceeceeneeeeeeneeenness amount r cece ccc ccc ceccecccucccceuserecucseesens dear this is in response to a letter dated date as supplemented by a letter dated date in which your authorized representative requests on your behalf a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations were submitted under penalty of perjury in support of your request taxpayer a began experiencing symptoms of mental depression with psychotic features early in following the death of a close friend and fiancee of both electro-convulsive therapy and anti-depressant taxpayer a’s daughter which had a severe impact on taxpayer a’s mental health taxpayer a was voluntarily admitted to the mental health ward of hospital bon june medication were recommended at this time on june taxpayer a discharged himself from hospital b against medical advice on september taxpayer a was admitted to hospital c due to an overdose of blood pressure medication on september physician m saw taxpayer a time for a psychiatric evaluation physician m noted that taxpayer a’s memory was impaired and that he had difficulty performing simple arithmetic physician m prescribed an anti-depressant for taxpayer a and taxpayer a was referred to another physician physician n for out-patient psychotherapy unable to manage his affairs taxpayer a only saw physician n four times rather than the recommended ongoing weekly visits and there was some confusion with taxpayer a’s insurance_company as to whether taxpayer a had allowed his health_insurance_coverage to lapse in physician m’s professional medical opinion taxpayer a became clinically psychiatrically ill in june or july of for the first the social_security administration ssa has determined that taxpayer a became disabled on june and was entitled to disability benefits beginning date the date on which taxpayer a had been disabled for a full five months which is a requirement for payment of such benefits because of taxpayer a’s disability the ssa also selected taxpayer a’s spouse as the representative payee of taxpayer a’s disability benefits on or about september taxpayer a withdrew amount p from his individual_retirement_account with company s ira x’ taxpayer a had not received and rolled over any amounts from an ira in the one-year period ending on the date he withdrew amount p from ira x on september he deposited amount p into a noninterest bearing checking account this sum stayed in the noninterest bearing checking account until april when amount q was transferred to taxpayer a’s ira with company t ira y the remaining amount of amount p in taxpayer a’s checking account amount r was also transferred to ira y on august y were made by taxpayer a on the advice of counsel in the hope and anticipation that a waiver of the 60-day rollover requirement would be granted both of these transfers to ira based on the above facts and representations taxpayer a requests that the internal_revenue_service the service waive the 60-day rollover requirement with respect to amount p because the failure to waive such requirement would be against equity or good conscience code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 defines ira_rollovers and provides the rules applicable thereto code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented in this case indicates that taxpayer a was not able to understand and manage his financial affairs when he withdrew amount p from ira x and thereafter due to taxpayer a’s disability he could not reasonably satisfy the requirement that amount p be deposited into another ira within days of the date of distribution taxpayer a did not utilize the funds and they were deposited into an ira in less than a year of their withdrawal the failure to roll over amount p into another ira within the 60-day period was beyond the reasonable control of taxpayer a and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount p by august amounts q and r totaling amount p were contributed to ira y provided all other requirements of sec_408 are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed pursuant to code sec_401 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other code section which may be applicable thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office an original of this letter_ruling has been sent to your authorized representative if you wish to inquire about this ruling please contact sincerely yours madan dua acting manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
